FILE COPY




                                  No. 07-15-00258-CR


Michael D. Thomas a/k/a                     §     From the Criminal District Court No. 2
Michael Thomas                                      of Tarrant County
 Appellant                                  §
                                                  December 30, 2015
v.                                          §
                                                  Opinion by Justice Pirtle
The State of Texas                          §
 Appellee
                                  J U D G M E N T

      Pursuant to the opinion of the Court dated December 30, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo